Citation Nr: 0114171	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for joint pain, 
fatigue, warts and sunburn, as due to an undiagnosed illness.
 
2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral ankle 
disability.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

REMAND

The veteran served on active duty from October 1989 to 
January 1989, and from November 1989 to November 1993.  He 
also had service with the Oklahoma Army National Guard and 
the Reserve of the Army from November 1993 to June 1997.  
Service personnel records show that the veteran served in 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefits sought on 
appeal on the basis that those claims were not well grounded.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131 (West 1991 
& Supp. 2000).  Certain chronic diseases, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.307(d) (2000).

With respect to claims involving Persian Gulf veterans, a 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission of some evidence: (1) that 
he or she is "a Persian Gulf veteran"; (2) "who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.17"; (3) which "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001"; and (4) that such symptomatology "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  Neumann v. West, 14 Vet. App. 12 
(2000).

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, for the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: 

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid under this section: (1) if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

Review of the claims file indicates that there may be medical 
records pertinent to the veteran's appeal which have not yet 
been obtained.  There are reports of August 1996 VA general, 
mental and skin examinations, however, the veteran indicated 
in a January 2000 correspondence that he also underwent an 
examination for undiagnosed illnesses for Persian Gulf War 
veterans in 1997 or 1998.  The claims file does not appear to 
contain any associated report of examination.  A May 1997 
memorandum from the Army and Air National Guard (Guard) 
indicates that the veteran was found medically unfit for 
retention by a medical review board conducted in March 1997, 
and thereafter discharged from the Guard in June 1997.  
However, the claims file does not appear to contain any 
associated report of examination and/or other related medical 
records.  

The claims file contains documents, including a Workers' 
Compensation Court Form 3, dated in October 1999; a November 
1999 private medical statement, and a report of a private 
examination in October 1999.  These documents indicate that 
the veteran was injured in an October 1999 work-related 
accident, which involved injuries sustained to his neck, back 
and both knees.  The record does not, however, contain any 
treatment records proximate to that injury, which may be 
helpful in the determination of the veteran's present appeal.

Although the veteran underwent VA examination in August 1996, 
he has not been examined yet with respect to the claims 
presently on appeal.  Nor has any VA examiner offered an 
opinion regarding a relationship between service and any 
presently diagnosed disability or with respect to any nexus 
requirement under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 
for disability due to undiagnosed illness. 

The Board notes that reports of private medical examinations 
in October 1999 and April 2000 show pertinent complaints, 
findings, assessments and diagnoses.  The assessments and 
diagnoses include disabilities involving the lumbar spine, 
both knees and other joints.  The examiner found that the 
veteran had limitations secondary to pain on the knees and 
back.    

Although there is no competent medical evidence to relate any 
of the claimed  disabilities to service, under VCAA, VA has 
an obligation to further assist the veteran in this case.  
There has been no VA examination of the veteran's claimed 
disabilities that are the subject of this decision, and there 
is no indication in the record that any VA examiner has been 
requested to provide an opinion as to whether there is a 
nexus between any claimed, currently diagnosed disability and 
service.  To fulfill the statutory duty to assist, VA must 
provide the veteran a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disabilities will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  To that end, any 
additional treatment records should be obtained prior to 
examination. 

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should seek additional service 
medical records pertinent to this claim 
and not of record, from all appropriate 
sources, to include, but not limited to, 
the NPRC and the Oklahoma Army and Air 
National Guard.  The RO should 
particularly seek any medical records 
associated with a medical review board 
conducted in March 1997.  All records 
received should be associated with the 
claims file.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  

2.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate a 
claim for service connection for his 
claimed disabilities that are the subject 
of this Remand.  The regional office 
should also furnish the veteran with 
release forms and request that he provide 
the dates of treatment, and names and 
addresses of any physicians or medical 
facilities which treated him since 
discharge from service for the claimed 
disabilities on appeal here.  The RO 
should then obtain copies of pertinent 
treatment records from the named 
physicians or medical facilities.  The RO 
should particularly seek any medical 
records associated with a VA Persian Gulf 
War examination in 1997 or 1998; and 
records associated with an October 1999 
work-related accident.  In any event, the 
RO should obtain copies of all clinical 
records pertaining to treatment of the 
veteran at any VA medical facility. 

3.  Upon completion of the development 
above, the RO should schedule the 
appellant for all appropriate VA 
examinations for the purpose of 
addressing the nature and etiology of the 
disabilities for which service connection 
is being sought, including claimed 
disabilities of the low back, knees and 
ankles; as well as disabilities claimed 
as manifestations due to undiagnosed 
illness, including joint pain, fatigue, 
warts, and sunburn.  All clinical tests 
which are deemed appropriate should be 
conducted.  The examiner should include a 
discussion of the pertinent medical 
history, including the approximate date 
of onset of each particular disorder 
diagnosed.  

In connection with the veteran's claim 
under 38 C.F.R. § 3.317, the RO should 
forward the entire claims file along with 
a copy of 38 C.F.R. § 3.317 to the 
examining physician, in order to 
ascertain whether the appellant's 
symptoms claimed as due to an undiagnosed 
illness, are part of separate disease 
entities; or whether a medical 
relationship exists between the claimed 
symptoms and the appellant's service in 
the Persian Gulf.  After the examiner has 
reviewed the claims file and pertinent 
regulations, the examiner should provide 
a specific opinion as to whether the 
appellant has objective indications of 
chronic disability resulting from an 
undiagnosed illness related to her 
Persian Gulf War service or whether he 
has separate and precise illnesses 
unrelated to his military service in the 
Persian Gulf.  The physician also should 
express opinions as to whether any 
claimed symptomatologies (joint pain, 
fatigue, warts, or sunburn) are 
etiologically related to any complaints, 
treatment or diagnosis reflected in the 
veteran's service medical records.  The 
examiner should also discuss any other 
affirmative evidence that would indicate 
that the appellant is not suffering from 
an undiagnosed illness.


The examiner also should express opinions 
as to whether there is any etiological 
relationship between any present 
disability of the veteran's low back, 
knees or ankles, and his military 
service.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  When the above action has been 
completed, the regional office should 
again review the question of entitlement 
to service connection for the claimed 
disabilities consistent with all laws, 
regulations, and U.S. Court of Appeal for 
Veterans Claims decisions.




If the denial of the veteran's claims are continued, a 
supplemental statement of the case should be furnished 
regarding each denied claim.  No action is required of the 
veteran unless and until he receives further notice.  The 
purpose of this REMAND is to obtain clarifying data, and to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  The appellant has the right to submit 
additional evidence and argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




